Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
A la decisión que hoy emite una mayoría de los inte-grantes del Tribunal en el presente caso, curiosamente, le es aplicable el refrán popular —producto el mismo de esa *789innata sabiduría que posee el pueblo puertorriqueño— a los efectos de que, en ocasiones, “el remedio resulta peor que la enfermedad”.
So color de “salvaguardar los derechos” de los imputa-dos de delito en nuestra jurisdicción, el Tribunal establece en el día de hoy una norma que tendrá, en la práctica, un efecto perjudicial y devastador para todo imputado de de-lito que presente, como defensa, la incapacidad mental. Veamos.
HH
El derecho que garantiza la Constitución del Estado Li-bre Asociado de Puerto Rico —en la Sec. 11, Art. II de la referida Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 308— a los efectos de que nadie "será obligado a incrimi-narse mediante su propio testimonio”, es uno de los dere-chos más importantes, y fundamentales, del procedimiento criminal vigente en nuestro país; siendo los otros, natural-mente, el que ninguna persona “será privada de su libertad ... sin el debido proceso de ley” —Art. II, Sec. 7, Const. E.L.A., ante, ed. 1982, pág. 275— que “el silencio del acu-sado no podrá tenerse en cuenta ni comentarse en su contra” —Art. II, Sec. 11, ante — , que la culpabilidad o inocen-cia de un acusado será dilucidada en un “juicio rápido y público” —id.—, por un Jurado o juzgador imparcial, y que todo acusado disfrutará de la “presunción de inocencia” —id.—, viniendo en la obligación el Estado de probar su culpabilidad más allá de duda razonable. Véase Sees. 7 y 11 del Art. II de la Constitución, ante.
Debido, precisamente, a la garantía constitucional contra la autoincriminación es que, como hemos expresado an-teriormente, este privilegio, tan celosamente guardado, “parece confligir con las disposiciones estatutarias que re-quieren la notificación anticipada de determinada defensa en los procesos criminales”, Pueblo v. Tribunal Superior, 92 *790D.P.R. 116, 122 (1965), y con la obligación, también estatu-taria, que requiere que el acusado no sólo notifique, por adelantado, la defensa de coartada o locura que piensa uti-lizar en la vista en su fondo del caso, sino que brinde al Ministerio Público cierta y determinada información sobre la misma. Pueblo v. Tribunal Superior, 101 D.P.R. 133 (1973); Pueblo v. Rosaly Soto, 128 D.P.R. 729 (1991).
Nos referimos, naturalmente, a las disposiciones de la vigente Regla 74 de Procedimiento Criminal, 34 L.P.R.A. Ap. II; la cual, en lo pertinente y en síntesis, requiere que el imputado de delito que alega ser inocente, por razón de incapacidad mental, de la comisión de los hechos que se le imputan, viene en la obligación de notificar al Ministerio Fiscal, en un término especificado en la referida Regla 74,(1) de su intención de utilizar dicha defensa en la vista en su fondo del caso y, además, de suministrar cierta infor-mación al respecto.(2)
Un examen y análisis, tanto de nuestras decisiones como de las decisiones emitidas en los distintos foros esta-tales norteamericanos y en el foro federal, revela que se han brindado varias razones, o fundamentos, para soste-ner la constitucionalidad de la obligación así impuesta a los imputados de delito, ello no obstante la existencia de la *791garantía constitucional contra la autoincriminación.(3) Nos atrevemos a decir que, en términos generales, dicho análi-sis revela que las razones, o fundamentos, principales para sostener la constitucionalidad de las disposiciones en con-troversia son: la búsqueda de la verdad, el hacer cumplida justicia, y los principios elementales de “juego limpio” (fair play) que deben permear, o regir, todo procedimiento judicial.
Dichos principios, obviamente, fueron los que llevaron a este Tribunal a resolver —en Pueblo v. Rosaly Soto, ante— que cuando el imputado de delito, en el ejercicio de su de-recho a no presentar prueba alguna, decide no presentar prueba sobre la defensa que ya había anunciado en cum-plimiento de las disposiciones de la citada Regla 74, el Es-tado está impedido de presentar en evidencia prueba al-guna que haya obtenido del imputado como consecuencia *792de la aplicación de la mencionada disposición reglamen-taria.
FH FH
Expresado lo anterior, atendemos la controversia principal y específica que plantea el recurso hoy ante nuestra consideración, cual es: ¿tiene derecho el Ministerio Fiscal a examinar al acusado, con un perito psiquiatra de su propia selección, que ha notificado que se propone plantear como defensa en la vista en su fondo del caso la defensa de inca-pacidad mental?
A diferencia de, y contrario a, la mayoría de los inte-grantes del Tribunal, contestamos la referida interrogante en la afirmativa. Ello así ya que entendemos, por las razo-nes que expresaremos a continuación, que ello no sólo re-sulta menos lesivo a los derechos del imputado de delito, sino que promueve la búsqueda de la verdad, el que se haga una mejor justicia, y responde, más favorablemente, a los principios de ‘juego limpio”(4)
FH FH FH
De entrada, y con el propósito de enfocar correctamente la controversia hoy ante nuestra consideración, resulta im-perativo que citemos, y transcribamos, unas expresiones que hiciera este Tribunal hace más de cuatro (4) décadas en Pueblo v. Alsina, 79 D.P.R. 46 (1956). Allí, en las páginas 60-61, expresamos, en lo pertinente, que:
La ley presume que el estado normal es el de la cordura, presunción justificada por la experiencia humana y por consi-*793deraciones de orden público, y por ende, que el procesado es-taba en su sano juicio en el momento de perpetrar el acto que se le imputa como delito. En virtud de esa presunción El Pueblo no tiene que presentar prueba alguna para demostrar que el acusado estaba cuerdo en ese momento, mientras no se ofrezca y reciba evidencia que pueda engendrar duda razonable sobre la cordura, evidencia que debe ser presentada por el encausado, si es que descansa en la ausencia de sanidad mental como exi-mente de responsabilidad, pero que también puede provenir de la evidencia aducida por el Pueblo al presentar su caso. [Citas omitidas.] Sin embargo, una vez que en la causa existe prueba capaz de crear esa duda, la presunción de que el acusado estaba en su sano juicio en el instante de perpetrar el acto, queda reba-tida y el ministerio fiscal obligado a probar el sano juicio al igual que cualquier otro hecho. El juzgador, con vista de toda la prueba presentada en cuanto al acto imputado y a la locura, tiene entonces la obligación de determinar si el ministerio fiscal ha probado la sanidad mental del reo, su capacidad para delin-quir, y si al hacerlo encuentra que tiene duda razonable sobre ello, su deber es dar el beneficio de esa duda al inculpado y absolverle. (Enfasis suplido y en el original.)
Traído lo expresado hace más de cuarenta (40) años por este Tribunal al día de hoy, ello todavía significa que el Estado no tiene, de ordinario, que probar, como elemento del delito, la cordura del acusado por cuanto la ley sigue presumiendo la misma. Ahora bien, una vez el imputado de delito, en cumplimiento de las disposiciones de la mencio-nada Regla 74, notifica al Ministerio Fiscal que se propone plantear la defensa de locura, como eximente de responsa-bilidad, no hay duda de que el Estado no sólo tiene el dere-cho a prepararse adecuadamente para la misma, sino que viene en la obligación de probar, de manera afirmativa, la cordura del acusado más allá de duda razonable en la vista en su fondo del caso, una vez se presenta prueba que engendre duda sobre la cordura del acusado.
Esa obligación de probar la cordura del acusado, como un elemento adicional, no es función del foro judicial', como expresáramos, la misma claramente es obligación y fun-ción del Ministerio Público. Es por ello que constituye un serio y grave error resolver, como lo hace la Mayoría, que el *794perito psiquiatra que, en definitiva, va a coincidir con, o refutar, el criterio a ser expresado por el psiquiatra que tenga a bien presentar el acusado, debe ser nombrado por el foro judicial. En el sistema adversativo que rige en nues-tra jurisdicción, repetimos, la obligación de probar todos los elementos del delito imputado más allá de duda razonable —incluyendo la cordura del acusado, en los casos apropia-dos— claramente le corresponde al Estado.
Asimismo, la decisión de la Mayoría de otorgar al tribunal la facultad de nombrar un perito “del tribunal” para evaluar la capacidad mental del acusado el día de los he-chos sólo converge con el sistema inquisitivo inglés. Para adoptar la tesis de éstos, simplemente tendríamos que ha-cer un ligero cambio del sistema de adversarios a uno inquisitivo.
‘Examinadlo todo y retened lo bueno.” Ira Tesalonicen-ses 5:21. La Mayoría, so color de que en el estado de California y en la Regla 12.2(c) de Procedimiento Criminal federal, 18 U.S.C., se permite semejante situación, incorpora un procedimiento desafortunado por demás. El mero hecho de que en otra jurisdicción se permita que el tribunal nom-bre un perito en situaciones como la de autos, no es funda-mento jurídico válido en Derecho para, sin más considera-ciones, incorporarlo a nuestro acervo jurídico. La Mayoría aparenta aplicar el pasaje “Todo me es lícito”, pero se ol-vida del resto del texto que dispone “mas no todo conviene”. Ira Corintios 10:23.
Resulta verdaderamente desacertada la analogía utili-zada por la Mayoría, al aplicar las disposiciones de la Re-gla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, al presente caso. Los asuntos regulados por la citada Regla 240 le competen única y exclusivamente al foro judicial. Esto es, si un acusado está, o no, capacitado para ser so-metido a un proceso criminal es una determinación que recae únicamente sobre los “hombros” del tribunal. El foro judicial tiene la responsabilidad de determinar, a base del *795testimonio de los peritos escogidos por el propio tribunal, si el acusado comprende la naturaleza del proceso que se si-gue en su contra y si está capacitado para ayudar a su abogado en su defensa; ello en el descargo de su responsa-bilidad de velar por que el acusado tenga un proceso justo e imparcial. Por el contrario, la Regla 74 de Procedimiento Criminal, ante, contempla otro asunto cristalinamente opuesto: la inimputabilidad del acusado al momento de la ocurrencia de los hechos. ¿A quién le corresponde determi-nar la existencia o ausencia de inimputabilidad? Dicha provincia está reservada únicamente para el juzgador de los hechos, ya sea un Jurado o un tribunal de derecho, exclusivamente a base de la prueba que presenten las partes.
En nuestro sistema adversativo de justicia, tanto el re-presentante legal del acusado como el representante del Ministerio Fiscal son correctamente percibidos por los miembros de un Jurado como partes contrarias, que abo-gan por y defienden, sus respectivas posiciones. El Jurado, por el contrario, percibe al juez que preside el proceso como un ente imparcial y objetivo que merece absoluta confianza; apreciación que necesariamente beneficiaría al perito que seleccione el tribunal.
Ello, en la práctica, tendrá la nociva y grave consecuen-cia de que la opinión del perito psiquiatra que escoja el tribunal será, con toda probabilidad, la que el Jurado acepte como buena; ello, independientemente del hecho de que esa opinión sea o no correcta y que la misma provenga o no de un psiquiatra verdaderamente competente. Dicha situación ni promueve la búsqueda de la verdad, ni el que se haga cumplida justicia, ni que se sigan los principios de "juego limpio”. De hecho, el perito del tribunal será una especie de voto decisivo, o swing vote, toda vez que en esta clase de situaciones de ordinario se manifiesta el fenómeno de que dos (2) facultativos médicos, con experiencia y edu-cación similar, llegan a conclusiones diametralmente *796opuestas. Esto es, dado que, de ordinario, el perito del acu-sado entiende que el acusado es inimputable y el del Mi-nisterio Público lo encuentra lúcido, con toda probabilidad el “perito neutro” del tribunal será la ficha que “rompa el tranque”.
Dicho de otra forma, la norma hoy implantada por la Mayoría afectará el delicado equilibrio de nuestro sistema adversativo de justicia. Con certitud, el perito designado por el tribunal inclinará la balanza a favor de una de las partes pues su testimonio será percibido por el Jurado como el que tiene el aval del tribunal. Lo anterior trastoca tanto la función de la defensa como la del Ministerio Pú-blico en nuestro sistema de justicia, pues una vez el perito del tribunal determine la existencia o ausencia de inimpu-tabilidad, la suerte estará echada.
Por último, debemos señalar que, curiosamente, lo erró-neo y desacertado de la norma hoy establecida por la Ma-yoría se acentúa más en aquellos casos que se llevan a cabo por tribunal de derecho. ¿Qué perito escogerá el juez? La respuesta es una perogrullada: aquél que el referido juez entienda más apto para fungir como tal. Cabe preguntarse: luego de que el juez escoja al perito que considera más capacitado, ¿descartará su opinión? En teoría, podemos asumir que lo podrá hacer. En la práctica, sabemos que no lo hará.
En consecuencia, y por las razones antes expresadas, somos del criterio que la solución propuesta por el Tribunal, alegadamente con el propósito de “salvaguardar los derechos” del acusado, resulta tener el efecto contrario; esto es, lo que hace es perjudicar los derechos del acusado sometiéndole a un proceso en el cual su culpabilidad o ino-cencia dependerá, con toda probabilidad, del criterio de un perito psiquiatra. Esa no es la mejor forma de impartir justicia.
Es por ello que disentimos.

 Dentro de los veinte (20) días siguientes al acto de la lectura de la acusación, en los casos en que deba celebrarse dicho acto; cuando se hubiere entregado perso-nalmente al acusado una copia de la acusación, dentro de los veinte (20) días desde que el acusado hubiere respondido, y cuando éste no hubiere contestado, dentro del término de veinte (20) días, después que se registre la alegación de no culpable.


 A solicitud del Ministerio Público, el acusado deberá suministrar:
“(a) [Los nombres de l]os testigos con los que se propone establecer la defensa de la incapacidad mental.
“(b) La dirección de dichos testigos.
“(c) Los documentos a ser utilizados para sostener la defensa y de no poseerlos, informar en poder de quién se encuentran tales documentos.
“(d) Hospital u hospitales en que estuvo recibiendo tratamiento y las fechas en que lo recibió.
“(e) Médicos o facultativos que hubiesen tratado o atendido al imputado en relación con su incapacidad mental.” 34 L.P.R.A. Ap. II, R. 74.


 Este Tribunal ha expresado, entre otras cosas, que estas disposiciones “en forma alguna cancelan la presunción de inocencia, pues, independientemente de que se haga la notificación, el Estado viene siempre obligado a establecer un caso prima facie y no queda relevado de probar la responsabilidad del acusado fuera de duda razonable”; que “la información requerida, por referirse a una defensa afirmativa del encausado, es de naturaleza esencialmente exculpatoria”; que, en cuanto a las dis-posiciones de la Regla 74 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, “es de no-tarse que cualquier información que se suministre no tiende a establecer el caso de El Pueblo; de ahí que no puede utilizarse como índices de prueba por el ministerio público”; que “el proceso criminal no es lidia deportiva para determinar el mejor de los gladiadores y que su propósito cardinal es el descubrimiento de la verdad [citas omitidas]. Por eso debemos garantizar un procedimiento que conduzca a la presen-tación de la evidencia adecuada que sea pertinente a la controversia de hechos, evitando hasta donde sea posible que la sorpresa y ocultación —resultado inevitable del sistema adversativo— oscurezcan e impidan la búsqueda de la verdad”. Pueblo v. Tribunal Superior, 92 D.P.R. 116, 122-123, 126 y 127 (1965).
Hemos dicho, además, que al sostener la constitucionalidad de la Regla 74, ante, hemos reconocido “la necesidad de atenuar las dificultades inherentes del sis-tema adversativo suprimiendo la posibilidad de sorpresa y ocultación que lesionan el proceso de hacer justicia”; que el “requisito de notificación [de las defensas requeri-das por la citada Regla 74] se apoya en sólidas y convenientes razones de orden procesal”, ya que el mismo, entre otros, elimina “el elemento de sorpresa y ocultación en el juicio que entorpece la búsqueda de la verdad, ... acelera los procedimientos en beneficio de una justicia rápida y económica”; lo cual, necesariamente nos lleva a interpretar la mencionada Regla 74 “promoviendo su eficacia como instrumento pro-cesal útil para el descubrimiento de la verdad, que es valor supremo en la adminis-tración de la justicia”. Pueblo v. Tribunal Superior, 101 D.P.R. 133, 135-138 (1973).


 Naturalmente, y con el propósito de garantizar los derechos del acusado, ninguna declaración hecha por éste, en el transcurso de la evaluación, así como ningún testimonio del perito, basado en dichas declaraciones, será admisible como prueba contra el acusado en procesos criminales, con excepción de lo referente al asunto de su inimputabilidad al momento de los hechos.